DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 recite the limitation “the second selection signal”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20140184746A1 (Kang).
1. Kang discloses A distance measuring apparatus (¶86) comprising:
an image sensor including a photodiode (Fig. 3: PD; ¶71-75), a first capacitor and a second capacitor (Fig. 3: Cfd0, Cfd1; ¶78-79), and a first transfer gate and a second transfer gate (Fig. 3: TX0, TX1; ¶78) configured to deliver an output of the photodiode to the respective first and second capacitors (Fig. 3; ¶78-81); and
an image sensor driver (Fig. 2: control unit 210; ¶66, 83-84 it is noted that the control unit both providing the gate signal to the transfer gates inherently includes a driver) configured to complementarily drive the first transfer gate and the second transfer gate (Fig. 4B-C: waveforms of TX0 and TX1; ¶78 and 80).
2. Kang discloses The distance measuring apparatus as set forth in claim 1, wherein the first transfer gate and the second transfer gate operate as a voltage controlled resistor (Fig. 3: TX0, TX1; ¶78-82 it is noted that by providing charging path to the corresponding capacitor or by removing or reducing it, the transfer gates are operating as resistors controlled by the corresponding gate voltages).
3. Kang discloses The distance measuring apparatus as set forth in claim 1, wherein the image sensor driver provides a first gate voltage, increasing from a low level to a high level, to the first transfer gate (Fig 4B: TX0; ¶84-91 it is noted that for example in the second cycle shown in Fig. 4B, TX0 is increased from a low level to a high level), and
the image sensor driver provides a second gate voltage, decreasing from the high level to the low level, to the second transfer gate (Fig 4B: TX1; ¶84-91 it is noted that for example in the second cycle shown in Fig. 4B, TX1 is decreased from a high level to a low level).

a light source (Fig. 2: emission unit 220; ¶66),
wherein the image sensor driver drives the first gate voltage and the second gate voltage in synchronization with irradiation of a light from the light source (Fig. 2; ¶47-49, 68-73 the control unit 210 necessarily provides the synchronization between the irradiation of light and the gate voltages for the correct distance calculation based on ToF).
5. Kang discloses The distance measuring apparatus as set forth in claim 4, wherein the light source outputs a pulse light (Fig. 2: emission unit 220, pulses 221; ¶66).
7. Kang discloses The distance measuring apparatus as set forth in claim 3, wherein the image sensor driver controls a time period (¶83 it is noted that by controlling transmission gate TX0 and TX1, the controller necessarily determines, hence controls the period), in which the first gate voltage increases, and a time period, in which the second gate voltage decreases (Fig 4B: TX0, TX1; ¶86-90), in connection with a total distance range to be measured (Figs. 4A-C: e.g. td; ¶83-86, ¶93-96 it is noted that td is the pulse travel time hence directly related to the total distance to be measured).
14. Kang discloses The distance measuring apparatus as set forth in claim 3, further comprising:
a controller configured to calculate a distance from an object corresponding to the light incident on the photodiode using a first voltage obtained using the first capacitor and a second voltage obtained using the second capacitor (¶86-93; it is noted that the voltage of the capacitor is directly proportional to the capacitor charge).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184746A1 (Kang) in view of US20070188640A1 (Xu).
6. While Kang does not explicitly discloses, Kang in view of Xu teaches The distance measuring apparatus as set forth in claim 3, wherein the image sensor driver controls a difference between the high level and the low level within a threshold voltage (Xu Figs. 2, 3: TG; ¶17) in a voltage range lower than threshold voltages of the first transfer gate and the second transfer gate (Xu Fig. 3: TG varying from V1 to Vdd, Fig. 2: ramp voltage 95; ¶16, 18).
It would have been obvious to one of ordinary skill in the art to modify Kang so that the voltage applies to the transfer gate is a ramped voltage as for example taught by Xu because doing so is applying a known technique as used in a similar image sensor devices, and doing so may provide better performance for combatting noise and reducing pixel-to-pixel non-uniformities as for example described by Xu in ¶4.

It would have been obvious to one of ordinary skill in the art to modify Kang to increase the voltage of the gate gradually because doing so would be applying a well-known and common technique of gradually changing or ramping the gate voltage as used by similar optical sensors and doing so may provide for “lower power dissipation and low noise. It further eliminates the effects of non-linearity and threshold variations in the pixel amplifier” as taught by Xu in ¶7.
18. While Kang does not explicitly discloses, Kang in view of Xu teaches The method as set forth in claim 16, wherein the decreasing a voltage of the second capacitor includes gradually decreasing a gate voltage of the second transfer gate from a second level to a first level during a predetermined duty time (Fig. 3: TG; ¶16 e.g. “A transfer gate 70 receives a ramped voltage over time (preferably an increasing voltage over time) from a voltage supply” it is noted that Xu clearly suggests both gradually increasing and decreasing the gate voltage because it talks about ramping the voltage and only as a preferred example adds increasing the voltage, hence clearly suggesting decreasing the voltage also).
It would have been obvious to one of ordinary skill in the art to modify Kang to devrease the voltage of the gate gradually because doing so would be applying a well-known and common technique of gradually changing or ramping the gate voltage as used by similar optical sensors 
19. Kang in view of Xu teaches The method as set forth in claim 18, wherein the duty time is determined in proportion to a maximum measuring distance of the distance measuring apparatus (Kang Figs. 4A-C: e.g. td; ¶83-86, ¶93-96).
20. Kang in view of Xu teaches The method as set forth in claim 18, wherein the measuring a distance between the target object and the distance measuring apparatus is performed after the duty time (Kang Fig. 11; ¶127-134 it is noted that the determination of the charge and capacitor saturation, hence the readout time and distance measurement, occurs only after a predetermined time as also illustrated in Figs. 4A, 8A).
Claim(s) 8-10, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184746A1 (Kang) in view of US20080079833A1 (Ichikawa).
8. While Kang does not explicitly disclose, Kang in view of Ichikawa teaches The distance measuring apparatus as set forth in claim 3, wherein the image sensor further includes a first reset transistor configured to charge a power supply voltage to the first capacitor (Ichikawa Fig. 3(a): first reset FET M3’; ¶14, 17) and a second reset transistor configured to charge the power supply voltage to the second capacitor before the first gate voltage and the second gate voltage are driven (Ichikawa Fig. 3(a): first reset FET M4’; ¶14, 17).
It would have been obvious to one of ordinary skill in the art to modify Kang to include the reset field-effect transistors (FETs) as taught by Ichikawa because doing so would be applying a known technique of initializing the voltage of capacitors using rest transistors as used by similar optical sensors and doing so may provide more flexibility in initializing capacitors so 
9. While Kang does not explicitly disclose, Kang in view of Ichikawa teaches The distance measuring apparatus as set forth in claim 3, wherein the first transfer gate decreases a voltage of the first capacitor in proportion to the intensity of a light incident on the photodiode and in proportion to a time elapsed after the first gate voltage is driven (Ichikawa Figs. 10, 11: VFD1; ¶20, 98-105; note that the VFD1 is also the voltage of the first capacitor connected between Fd1 and GND as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify Kang to change the voltage of capacitor in proportion to elapsed time as taught by Ichikawa because doing so would be applying a known method used by a similar optical sensor and “the signal-to-noise ratio is increased and distance can be calculated by using a signal obtained based on the separated/stored charge” as described by Ichikawa in ¶23 and 127-129.
10. While Kang does not explicitly disclose, Kang in view of Ichikawa teaches The distance measuring apparatus as set forth in claim 3, wherein the second transfer gate decreases a voltage of the second capacitor in proportion to the intensity of a light incident on the photodiode and in inverse proportion to a time elapsed after the second gate voltage is driven (Ichikawa Figs. 10, 11: VFD2; ¶20, 98-105; note that the VFD2 is also the voltage of the first capacitor connected between Fd2 and GND as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify Kang to change the voltage of capacitor in proportion to elapsed time as taught by Ichikawa because doing so would be applying a known method used by a similar optical sensor and “the signal-to-noise 
16. Kang discloses A method of operating a distance measuring apparatus (¶86), comprising:
charging the first and second capacitors connected to a photodiode through first and second transfer gates, respectively (Fig. 3: Cfd0, Cfd1, PD, TX0, TX1; ¶71-79);
irradiating a light to a target object (Fig. 2: emission unit 220; ¶66);
…
measuring a distance between the target object and the distance measuring apparatus using the voltage of the first capacitor and the voltage of the second capacitor (¶86-93; it is noted that the voltage of the capacitor is directly proportional to the capacitor charge).
While Kang does not explicitly disclose, Kang in view of Ichikawa teaches
decreasing a voltage of the first capacitor in proportion to the intensity of a light incident on the photodiode and in proportion to a time elapsed after the light is irradiated (Ichikawa Figs. 10, 11: VFD1; ¶20, 98-105; note that the VFD1 is also the voltage of the first capacitor connected between Fd1 and GND as shown in Fig. 3);
decreasing a voltage of the second capacitor in proportion to the intensity of the light incident on the photodiode and in inverse proportion to the time elapsed after the light is irradiated (Ichikawa Figs. 10, 11: VFD2; ¶20, 98-105; note that the VFD2 is also the voltage of the first capacitor connected between Fd2 and GND as shown in Fig. 3); 
It would have been obvious to one of ordinary skill in the art to modify Kang to change the voltage of capacitor in proportion to elapsed time as taught by Ichikawa because doing so would be applying a known method used by a similar optical sensor and “he signal-to-noise ratio 
21. Kang in view of Ichikawa teaches The method as set forth in claim 16, wherein the decreasing a voltage of the first capacitor and the decreasing a voltage of the second capacitor are started in synchronization with the irradiating a light (Kang Fig. 2; ¶47-49, 68-73 the control unit 210 necessarily provides the synchronization between the irradiation of light and the gate voltages for the correct distance calculation based on ToF).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140184746A1 (Kang) in view of US20080079833A1 (Ichikawa) further in view of US20090079857A1 (Kato).
11. While Kang does not explicitly disclose, Kang in view of Ichikawa further in view of Kato teaches The distance measuring apparatus as set forth in claim 3, wherein the image sensor further includes:
a first transistor configured to deliver a voltage of the first capacitor (Kato Fig. 4: read transistor 34, Fig. 5; ¶52-60); and
a second transistor configured to deliver a voltage of the second capacitor (Kato Fig. 4: read transistor 34, Fig. 5; ¶52-60).
It would have been obvious to one of ordinary skill in the art to Kang to include read transistors for each of the capacitors as taught by Kang for reading the voltage of the capacitors, as for example taught by Kato, because using read circuitry is common and known in the art and would provide protection against high loads and also provides flexibility and control over the readout.

a first selection transistor configured to deliver an output of the first transistor to the image sensor driver in response to a first selection signal (Kato Fig. 4: selection switch 36, Fig. 5; ¶52-60); and
a second selection transistor configured to deliver an output of the second transistor to the image sensor driver (Kato Fig. 4: selection switch 36, Fig. 5; ¶52-60).
It would have been obvious to one of ordinary skill in the art to Kang to include read and selection transistors for each of the capacitors as taught by Kang for selecting and reading the voltage of each of the capacitors, as for example taught by Kato, because using read and selection circuitry is common and known in the art and would provide protection against high loads and also provides flexibility and control over the time of readouts.
13. Kang in view of Ichikawa further in view of Kato teaches The distance measuring apparatus as set forth in claim 12, wherein the image sensor driver activates the first selection signal and the second selection signal after the first gate voltage is driven to the high level and the second gate voltage is driven to the low level (Kang Fig. 11; ¶127-134 it is noted that the determination of the charge and capacitor saturation, hence the readout time, occurs only after TX0 is driven to a high level and TX1 is driven to a low level as also illustrated in Figs. 4A, 8A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645